FILED
                            NOT FOR PUBLICATION
                                                                            AUG 15 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

GURJIT SINGH,                                    No. 13-72436

              Petitioner,                        Agency No. A095-798-582

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted August 9, 2016
                            San Francisco, California

Before: GRABER and McKEOWN, Circuit Judges, and LYNN,** Chief District
Judge.

      Petitioner Gurjit Singh seeks review of the Board of Immigration Appeals’

("BIA") denial of his claims for asylum, withholding of removal, humanitarian

asylum, and relief under the Convention Against Torture ("CAT"). We deny in

part, and we grant and remand in part.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The Honorable Barbara M. G. Lynn, United States Chief District
Judge for the Northern District of Texas, sitting by designation.
      1. Substantial evidence supports the denial of the asylum claim. Because the

immigration judge ("IJ") found that Petitioner suffered past persecution by the

Punjabi police in 2007 due to his membership in the political organization

Shiromani Akali Dal Mann ("SADM"), Petitioner was entitled to a presumption of

"a well-founded fear of persecution." 8 C.F.R. § 1208.13(b)(1). The government

rebutted this presumption, however, by showing that Petitioner could reasonably

and safely relocate to another part of India. See 8 C.F.R. § 1208.13(b)(1)(i)(B)

(stating standard); see also Melkonian v. Ashcroft, 320 F.3d 1061, 1069 (9th Cir.

2003) (explaining that an "IJ may deny eligibility for asylum to an applicant who

has otherwise demonstrated a well-founded fear of persecution where the evidence

establishes that internal relocation is a reasonable option under all of the

circumstances"). The government introduced evidence that Sikhs from Punjab are

able to move freely within India, Sikh communities exist "all over India," and

internal relocation to escape local police is not "unduly harsh." Moreover, reports

in the record suggest that police in India do not conduct background checks on

newcomers, that Sikhs do not have to register with the police upon arriving in their

area of relocation, and that access to employment following relocation is affected

by an individual’s level of education and skills. Reports in the record also note

that the Indian government has made efforts in recent years to limit human rights


                                           2
abuses and that members of the SADM party "are no longer subject to ill-treatment

unless the individual is suspected of terrorism or violent activities by police."

Those reports are substantial evidence that someone in Petitioner’s position—who

testified that he is single and in good health, has no children, has experience

working as a farmer, and can understand some English and Hindi—could

reasonably and safely relocate upon returning to India. The fact that neither the IJ

nor the BIA listed every possible city where Petitioner could relocate is not

dispositive. See 8 C.F.R. § 1208.13(b)(1)(i)(B) (requiring only that the

government establish that the applicant for relief from removal could relocate to

"another part of the applicant’s country of nationality" (emphasis added)).

      2. Because Petitioner did not establish eligibility for asylum, he "was not

eligible for withholding of removal, which imposes a heavier burden of proof."

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      3. In its determination that Petitioner’s experiences were not sufficiently

"severe" to entitle him to humanitarian asylum, the BIA may have impermissibly

rejected Petitioner’s application primarily because he did not demonstrate ongoing

harm. See Lal v. INS, 255 F.3d 998, 1007 (9th Cir.), amended by 268 F.3d 1148

(9th Cir. 2001) (noting that the humanitarian asylum exception "does not require

the demonstration of an ongoing physical or emotional disability"). The decision,


                                           3
however, is so ambiguous that we cannot properly review it under the standards set

out in Lal. Accordingly, we grant and remand for reconsideration on this issue.

See Delgado v. Holder, 648 F.3d 1095, 1108 (9th Cir. 2011) (en banc) (remanding

to the BIA for clear explanation because the BIA’s decision was so ambiguous that

it prevented meaningful judicial review).

      4. Because substantial evidence supports the BIA’s conclusion that

Petitioner would be able to relocate safely and reasonably within India, the agency

properly denied his application for protection under the CAT. See 8 C.F.R.

§ 1208.16(c)(2) (stating that an applicant for relief under the CAT has the burden

of proving "that it is more likely than not that he or she would be tortured if

removed to the proposed country of removal").

      DENIED in part; GRANTED in part and REMANDED. The parties

shall bear their own costs on appeal.




                                            4